Citation Nr: 1709460	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active military duty from June 1981 to November 1981 and from January 1982 to January 1985. She had additional military reserve service until October 1992.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The Board remanded the case for additional development in February 2014.

Although the RO adjudicated a service connection PTSD claim on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis. Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). For this reason, the Board has included the issue as to whether new and material evidence has been submitted to reopen the claim for service connection on the title page of this decision.  

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim. Therefore, the service connection issue for review has been revised to include consideration of the other applicable diagnoses of record in this case.  


FINDINGS OF FACT.

1. In an unappealed January 2008 rating decision, service connection for PTSD was denied based upon lack of diagnosis and a verified stressor.

2. Evidence added to the record since the January 2008 rating decision raises a reasonable possibility of substantiating the previously denied claim.

3. The evidence shows a diagnosis of PTSD has not been established.

4. An acquired psychiatric disorder, to include PTSD, was not manifest in service and a psychosis was not manifest within the first post-service year; the evidence demonstrates the Veteran's current chronic schizophrenia disorder did not develop during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1. New and material evidence was received, and the claim for entitlement to service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met.  See VA correspondence dated in February 2010 and March 2014. Neither the Veteran, nor her representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim. The development requested on remand has been substantially completed. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The June 2016 VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A January 2008 rating decision denied service connection for PTSD based upon the lack of diagnosis and a verified stressor. As the Veteran did not appeal, nor was new and material evidence received within a year of that decision, the decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).  

The evidence added to the record since the January 2008 rating decision includes new information from the Veteran concerning her claim. In statements provided in support of the claim, the Veteran reported a specific stressor.  

This evidence was not previously considered, and it raises a reasonable possibility of substantiating the claim. The previously denied claim as to this matter is thus reopened.

III. Factual Background

Service treatment records show that no psychiatric disorder was noted upon the Veteran's enlistment examination in November 1980. In her November 1980 report of medical history the Veteran denied having ever had depression or excessive worry. A December 1981 enlistment examination also revealed no psychiatric disorder, and the Veteran denied having ever had depression or excessive worry in her December 1981 report of medical history. The examiner, however, noted she had a history of rape at age 17 and had attended a rape clinic by telephone consult five times. The matter was not considered to be disabling. An August 1984 report noted the Veteran sustained injuries to the lower lip and a tooth when she fell while running away from her spouse. A November 1984 separation examination included a normal clinical psychiatric evaluation.

In correspondence received by VA in April 2006 the Veteran, in essence, requested entitlement to service connection for PTSD. No specific stressor information was provided. 

VA treatment records dated in May 2006 show the Veteran reported that she sought treatment for PTSD stemming from an alleged rape which occurred three months prior to active service when she was 17 years old. The Veteran reported that no charges were filed against the perpetrator. The examiner noted that the Veteran reported "being on the rifle range" as a specific stressor for her PTSD. The examiner found that she was religiously preoccupied and possibly delusional concerning some of her reported injuries. Finally, the examiner diagnosed the Veteran with schizophrenia, paranoid type, chronic, in partial remission, and found that she did not meet the diagnostic criteria for PTSD. 

SSA records include a February 2001 psychiatric evaluation noting a diagnosis of moderate schizophrenia, in remission. The SSA examiner opined that the Veteran had a break from her mental disorder in 1999. The records also show that she reported she was demoted in the army, but that she provided no explanation, and that she had not been referred for psychological treatment in service.  It was noted she had post-service psychological hospital treatment in 1999 and 2000.

A January 2008 rating decision denied service connection for PTSD. As reason for its decision the RO cited the lack of a verified stressor or a diagnosis of PTSD.

Private medical records show the Veteran underwent a psychiatric evaluation in February 2008.  The diagnoses included chronic paranoid schizophrenia.

In December 2009, the Veteran submitted a statement in support of her claim for PTSD and cited an in-service stressor of rape and personal assault. She reported this stressor occurred in August 1984. She stated that as a result of this incident she suffered from nightmares, sleeplessness, and depression. 

In a February 2010 VA personal trauma questionnaire the Veteran complained that she experienced episodes of depression, panic attacks, or anxiety without an identifiable cause, obsessive behavior such as overeating or undereating, unexplained economic or social behavior changes, and breakup of a primary relationship. 

In November 2010, the Veteran submitted a statement noting that she was afraid to report the August 1984 rape and personal assault because of "what they might think." The Veteran again stated that she had depression, sleeplessness, and nightmares about the incident. 

In February 2011, the Veteran submitted a VA form 9 and stated that her PTSD flared up when she was stressed or depressed.  She also reported overeating. 

A March 2014 statement in support of the claim from L.C. noted that the Veteran talked about things in the past and became angry, and that she could not complete tasks such as school because she feels that everybody is against her. A March 2014 statement from C.B., identified as a caregiver, listed symptoms the Veteran experienced such as nightmares, sleeplessness, depression, and lack of energy. An April 2014 statement from the Veteran's sister noted the Veteran experienced sleeplessness, nightmares, and inappropriate emotional reactions to situations. The Veteran submitted a May 2014 statement stating that her ex-husband had kicked her in the mouth as she was running away causing loose teeth, a keloid on her lip and left ear. 

A VA examination in June 2016 included a diagnosis of paranoid schizophrenia.  The examiner commented that the diagnosis was unrelated to military service and also noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD. The examiner summarized the pertinent evidence of record and noted that the Veteran reported she was raped by her boyfriend and one of his friends prior to service and that a violent episode involving her husband had occurred during service. The examiner opined that the Veteran's reported assault by her husband was confirmed by service treatment records documenting the Veteran's treatment for a lip laceration in 1984. The examiner noted, however, that treatment records since 1999 from her private and VA medical care providers had failed to diagnose PTSD and that she did not report any current symptoms that would meet the criteria for PTSD. It was noted she had a diagnosis of paranoid schizophrenia and that all of her medical records confirmed the accuracy of that diagnosis. The examiner also found that since her diagnosis of schizophrenia was not made until 1999 and since she did not have evidence of any mental disorder or symptoms during military service her current paranoid schizophrenia could not be directly tied to her service. 

IV. Legal Criteria for Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). Diagnoses of mental disorders to the Diagnostic and Statistical Manual of Mental Disorders and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2016).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

VA's regulations regarding rating psychiatric disorders were amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions. See 80 Fed. Reg. 14308 (March 19, 2015). However, VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014. Id. 

Certain chronic diseases, including psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Psychosis is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As a result, an analysis of entitlement to service connection via the demonstration of continuity of symptomatology is applicable in the present case.

V. Analysis

Based upon the evidence of record, the Board finds that an acquired psychiatric disorder, to include PTSD, was not manifest in service and is not otherwise related to service and that a psychosis was not manifest within the first post-service year. The preponderance of the evidence demonstrates the Veteran's current chronic schizophrenia disorder did not develop during service and is not otherwise related to service. There is, further, no diagnosis of PTSD of record at any point during the appeal period. Although the Veteran is currently diagnosed with schizophrenia, the evidence of record does not support a finding that the disorder is etiologically linked to service. In that connection, the Board notes that the June 2016 VA opinion is persuasive and based upon adequate rationale. Although the examiner acknowledged that the Veteran's reported stressor involving an assault by her husband during active service was consistent with service treatment reports, it was subsequently noted that she did not report any symptoms that would meet the criteria for PTSD and that she has not been clinically diagnosed with PTSD at any point. The examiner found that she had a diagnosis of paranoid schizophrenia and that all of her medical records confirmed the accuracy of that diagnosis. The examiner concluded that since there was no evidence of schizophrenia before 1999 her current paranoid schizophrenia could not be directly tied to her service. This conclusion is not contradicted by any competent evidence of record. Further, the examiner is shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that she has PTSD as a result of service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Acquired psychiatric disorders are not conditions readily amenable to lay diagnosis or probative comment regarding etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms; however, no symptoms of an acquired psychiatric disorder manifesting in service or within a year of discharge have been identified. There is also no indication that she is competent to etiologically link any such symptoms to a current diagnosis. She is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that she received any special training or acquired any medical expertise as to acquired psychiatric disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for an acquired psychiatric disorder, including PTSD, is not warranted. When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to that limited extent, the appeal is granted.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


